******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
DISCIPLINARY COUNSEL v. LAURENCE PARNOFF
                (AC 36319)
                  Beach, Prescott and Bear, Js.
          Argued March 4—officially released July 7, 2015

   (Appeal from Superior Court, judicial district of
                Fairfield, Bellis, J.)
  Suzanne B. Sutton, first assistant chief disciplinary
counsel, with whom were Beth L. Baldwin, assistant
disciplinary counsel, and, on the brief, Patricia A. King,
chief disciplinary counsel, for the appellant (plaintiff).
  Paul E. Pollock, for the appellee (defendant).
                          Opinion

   PRESCOTT, J. In this attorney presentment proceed-
ing brought pursuant to Practice Book § 2-47, the plain-
tiff, Disciplinary Counsel, appeals from the judgment
of the trial court reprimanding the defendant, Laurence
Parnoff, for violating rule 1.15 (f) of the Rules of Profes-
sional Conduct. Disciplinary Counsel claims that the
court (1) applied an incorrect legal standard in
determining that the defendant had not knowingly mis-
appropriated his client’s funds and, thus, was not sub-
ject to mandatory disbarment in accordance with
Practice Book § 2-47A; (2) made several clearly errone-
ous factual findings; and (3) abused its discretion by
deciding not to impose sanctions beyond a reprimand.
We affirm the judgment of the trial court.
  This disciplinary proceeding arises out of a long-
standing dispute over attorney’s fees between the defen-
dant, his former client, Darcy Yuille, and Attorney Laura
Mooney. The fee dispute has spawned several civil
actions and prior appeals to this court. See Parnoff v.
Yuille, 139 Conn. App. 147, 57 A.3d 349 (2012), cert.
denied, 307 Conn. 956, 59 A.3d 1192 (2013); Parnoff v.
Mooney, 132 Conn. App. 512, 35 A.3d 283 (2011).
  The following procedural history is relevant to the
present appeal. On April 23, 2011, Yuille filed a griev-
ance against the defendant alleging that he had violated
the Rules of Professional Conduct by improperly taking
funds from an escrow account that had been established
to safeguard money recovered by Yuille in a civil action
until the parties’ fee dispute finally could be resolved.1
   The Fairfield Judicial District Grievance Panel deter-
mined that there was probable cause to believe that
the defendant had violated the Rules of Professional
Conduct. Subsequently, following several days of hear-
ings, a reviewing committee of the Statewide Grievance
Committee found by clear and convincing evidence that
the defendant had violated rule 1.15 (f) of the Rules of
Professional Conduct, which provides in relevant part:
‘‘When in the course of representation a lawyer is in
possession of property in which two or more persons
(one of whom may be the lawyer) claims interests, the
property shall be kept separate by the lawyer until the
dispute is resolved.’’ The reviewing committee directed
Disciplinary Counsel to file a presentment with the
Superior Court. Disciplinary Counsel filed the present-
ment on December 7, 2012.
  Following three days of trial, the court rendered the
decision that is the subject of the present appeal. In its
September 19, 2013 memorandum of decision, the court
set forth the following factual findings, which provide
a detailed account of the parties’ fee dispute:
  ‘‘[Yuille] had been employed by Bridgeport Hospital
as a nurse prior to her termination following a 1994
a contingent fee agreement with Laurence V. Parnoff,
P.C. The agreement, which authorized [the defendant]
to prosecute a bad faith claim handling of the workers’
compensation claim and listed Bridgeport Hospital as
the defendant, essentially set forth a 40 percent contin-
gency fee arrangement. Yuille did not retain a copy of
the agreement and has no recollection of having read it.
   ‘‘[The defendant] filed suit against Bridgeport Hospi-
tal, and thereafter, the parties agreed to go to binding
arbitration. Subsequent to that agreement but before
the final arbitration award, [Mooney], who represented
Yuille in the underlying workers’ compensation claim,
filed an appearance in the Bridgeport Hospital lawsuit
filed by [the defendant]. Over the objection of [the hos-
pital’s] counsel, Mooney appeared at the 2004 arbitra-
tion hearing, although she was not permitted to
participate. The hearing resulted in an arbitration award
in favor of Yuille of approximately $1.1 million.
   ‘‘[The defendant] first learned that Yuille was ques-
tioning [their] fee agreement after the arbitration award.
Mooney wrote the arbitrators, asking them to open [the
award]. Additionally, Attorney William F. Gallagher of
the Gallagher Law Firm wrote [to the defendant],
requesting that part of the fee from the arbitration
award be allocated to Mooney. Finally, Yuille e-mailed
defense counsel to the arbitration, instructing them to
add Mooney as a payee on all checks related to the
arbitration award.
   ‘‘The relationship between [the defendant] and Yuille
began to deteriorate to the point where their communi-
cations were reduced to writing. While Yuille had sus-
pected at some point prior to the arbitration that her
agreement with [the defendant] called for a 40 percent
contingency fee, her suspicions were confirmed when
she received the settlement statement from [the defen-
dant]. By letter dated August 18, 2004, and again by
e-mail on August 24, 2004, [the defendant] told Yuille
to write in and initial the fee amount that she agreed
[the defendant] should be paid and to return the signed
settlement statement and that he would hold the dis-
puted amount in escrow.
   ‘‘On August 30, 2004, Yuille signed the statement,
crossing out the $438,413.17 in attorney’s fees listed in
the statement, and authorizing [the defendant] to take
$125,000 toward his legal fee and escrow the remaining
balance until the fee dispute was resolved. Yuille made
clear at that time her position that not only was the 40
percent fee excessive, but that Mooney should share
in the fee. Yuille reiterated, in subsequent e-mails to
[the defendant], her instructions that the arbitration
check should be made payable to [the defendant], Moo-
ney, and Yuille, and that the remaining attorney’s fee,
exclusive of the $125,000 payment she had authorized
to [the defendant], was to be escrowed. [The defendant]
received the arbitration award checks on October 18,
2004; by letter on that same date, [the defendant] con-
firmed to Yuille that he would escrow the disputed fee.
   ‘‘On August 27, 2004, [the defendant] filed a lawsuit
naming Mooney as a defendant, claiming that Mooney
had interfered with his handling of the lawsuit he had
filed on behalf of Yuille against Bridgeport Hospital.
On October 6, 2004, Mooney filed a motion to compel
[the defendant] to disburse the settlement proceeds
and escrow the disputed fee. In the motion, Mooney
represented that she and Yuille took the position that
the fee was illegal and excessive, and additionally, Moo-
ney claimed that she was entitled to a portion of the
fee. At the November 16, 2004 hearing on the motion to
compel, Gallagher, who appeared on behalf of Mooney,
asked that the court order that the disputed balance be
escrowed. Yuille took the position that [the defendant]
was authorized to take only the $125,000, as she thought
his fee was excessive. The court, Gilardi, J., requested
that Gallagher, on behalf of Yuille, file an appearance,
motion to intervene, and intervening complaint. [The
defendant’s] counsel, Attorney Thomas J. Weihing, rep-
resented that the funds would be escrowed, and Yuille
believed that [the defendant] would escrow the funds,
based on the comments of his counsel at the hearing as
well as the prior communications with [the defendant].
   ‘‘On November 16, 2004, following the court proceed-
ing, an agreement was reached based on the anticipated
court order that the funds would be held in escrow,
whereby Yuille signed the settlement check at Weihing’s
office. Yuille had been reluctant to sign the check with-
out court intervention. That same day, [the defendant]
signed a trust account application, prepared by Weihing,
with Chase Bank. The account was in the name of
Laurence V. Parnoff Trustee for Darcy Yuille, with an
initial deposit in the amount of $971,032.93. It was Weih-
ing’s belief at the time that the court had directed [the
defendant] to hold the funds.
   ‘‘[The defendant] made various disbursements from
the Chase account. By letter dated November 18, 2004,
[the defendant] informed Yuille that the arbitration
check had been deposited and that ‘in accordance with
[his] letters to [Yuille] and [Yuille’s] previous instruc-
tions, [the defendant would] soon be able to make both
the long agreed payment to [Yuille] and also keep the
agreed amount in escrow’ . . . .
   ‘‘On November 27, 2004, [the defendant] confirmed
by letter to Yuille that the balance of the fee, in the
amount of $313,413.17, remained in escrow. Although
indications were that Yuille was going to file a claim
against [the defendant], [he] instead brought an action
against Yuille. Returnable March 15, 2005, that com-
plaint, filed by Weihing on behalf of [the defendant],
alleged breach of contract, unjust enrichment, and bad
faith, and specifically made reference to Yuille’s objec-
tion to the legal fee in excess of 33 percent. The com-
plaint also alleged that [the defendant] ‘was required,
by professional integrity, to agree to hold, and has held,
in escrow the sum of $313,413.17.’ Yuille filed an answer
and special defenses dated April 13, 2005; the special
defenses alleged that the contract was unenforceable
in that it was unconscionable, and that it violated Con-
necticut’s fee cap statute.
  ‘‘On December 2, 2004, Weihing, on behalf of [the
defendant], filed a pleading with the court in the lawsuit
he had filed against Mooney, taking the position that
the court had not entered any escrow orders, that Yuille
and [the defendant] had reached an agreement in
August regarding ‘deposit, disbursement and escrow’
. . . and that Yuille had carried out her part of the
agreement by signing the arbitration check on Novem-
ber 16, 2004.
  ‘‘The 2004 lawsuit filed by [the defendant] against
Mooney and the 2005 lawsuit filed by [the defendant]
against Yuille were consolidated. As of January 24, 2008,
the escrow account balance was $350,850.98. During
the pendency of the litigation, Weihing and Attorney
Barbara Cox from the Gallagher Law Offices would,
with frequency, discuss the escrow issue, with Cox
asking Weihing for a copy of the escrow account state-
ment, and Weihing asking Cox for a copy of the escrow
agreement. And while Weihing believed that most, if
not all, of the litigation would end if Mooney’s claim
was resolved, and while he was confused as to what
Yuille’s claim was, Cox did not share in Weihing’s belief
that Yuille would be satisfied if Mooney was paid.
  ‘‘The cases went to trial in May, 2010. [The defendant]
testified at trial that he had escrowed the fee because
of the dispute, as he was ethically bound to do so and
because he had represented to Yuille that he would do
so. Yuille, when questioned by [the defendant’s] coun-
sel, testified that [the defendant] would need to resolve
matters with Mooney and that she would then be willing
to give [the defendant] his fee; she also testified, when
asked if she was at the trial to help Mooney, that she
was also trying to get her own fee dispute resolved. On
May 20, 2010, the jury rendered a verdict, as follows:
in favor of [the defendant] and against Yuille on [the
defendant’s] breach of contract claims, in favor of Yuille
and against [the defendant] on [the defendant’s] unjust
enrichment claim, in favor of Mooney and against [the
defendant] on [the defendant’s] tortious interference
claim, and in favor of Mooney and against [the defen-
dant] on Mooney’s claims of quantum meruit and
unjust enrichment.
  ‘‘[The defendant] held the funds in escrow continu-
ously [until] July 26, 2010, when the Chase Certificate
of Deposit containing the funds, then in the amount of
$363,960.87, was not renewed. The funds were trans-
ferred into [the defendant’s] personal savings account.
   ‘‘Approximately one week after the transfer of funds,
[the defendant] filed an appeal, and Yuille cross
appealed from the verdict. On or about January 4, 2011,
Yuille’s counsel filed a motion with the trial court,
essentially seeking an accounting from the purported
November 16, 2004 court-ordered escrow, and a release
of excess funds. At the first appellate pretrial confer-
ence, Cox and Weihing had discussions regarding divvy-
ing up the escrow funds. At a subsequent appellate
pretrial conference, in late March, 2011, Yuille learned
for the first time, from her counsel, that [the defendant]
was not holding any funds in escrow for her, when
Weihing, having then been so informed by [the defen-
dant], made the disclosure. The cases did not settle on
appeal, and the Appellate Court issued its decision on
November 20, 2012 . . . .’’ (Emphasis omitted; foot-
notes omitted.)
   On appeal, this court determined, among other things,
that because the fee agreement between the defendant
and Yuille required payment of fees greater than permit-
ted by the fee cap statute, General Statutes § 52-251c,
the agreement was not enforceable because it violated
public policy. See Parnoff v. Yuille, supra, 139 Conn.
App. 168–69. As a result, we held that the court improp-
erly allowed the jury to consider the defendant’s counts
alleging breach of the agreement, and that the jury’s
award of compensatory and punitive damages as well
as its award of prejudgment interest could not stand.
Accordingly, we reversed the judgment rendered in
favor of the defendant on the breach of contract counts
and remanded the matter to the trial court with direc-
tion to dismiss those counts of the complaint. The
defendant filed a petition for certification to appeal to
the Supreme Court, which was denied on January 24,
2013. Parnoff v. Yuille, 307 Conn. 956, 59 A.3d 1192
(2013). In sum, it remains to be determined on remand
what amount, if any, the defendant is entitled to receive
in excess of the $125,000 already paid to the defendant
by Yuille.
   On the basis of its factual findings in this disciplinary
hearing, the court determined by clear and convincing
evidence that the defendant had violated rule 1.15 (f)
by failing to escrow the disputed fees properly, but also
determined that the defendant had ‘‘engaged in this
conduct negligently . . . .’’ The court found that the
defendant had not acted wilfully or with an intent to
deceive Yuille. The court rejected the position taken
by Disciplinary Counsel, namely, that [the defendant’s]
actions in violating rule 1.15 (f) amounted to a knowing
misappropriation of client funds and that the defendant
deserved mandatory disbarment in accordance with
Practice Book § 2-47A. At the time the court rendered
its decision, Practice Book (2013) § 2-47A provided: ‘‘In
any disciplinary proceeding where there has been a
finding by a judge of the superior court that a lawyer
has knowingly misappropriated a client’s funds or other
property held in trust the discipline for such conduct
shall be disbarment.’’2
   In deciding the appropriate disciplinary sanctions to
impose, the court considered several mitigating factors,
including that the defendant had had a clean disciplin-
ary record for forty-three years, that he had cooperated
throughout the disciplinary proceedings, that he had
properly held the disputed funds in escrow for approxi-
mately nine years, and that he had since restored what
remained of the disputed funds to a new escrow
account. The court also considered the following aggra-
vating factors: that the defendant had violated an
important fiduciary duty, that he had displayed a lack
of candor and openness about when the disputed funds
were transferred out of escrow and into his personal
account, and that Yuille had been harmed by the defen-
dant’s misconduct. Ultimately, the court decided to
issue a formal reprimand against the defendant. It fur-
ther ordered him to keep all remaining disputed funds
in escrow pending further orders from the court and
to provide periodic accountings of the escrow account
to Disciplinary Counsel upon request.
   Disciplinary Counsel filed a motion seeking reargu-
ment, reconsideration and clarification of the court’s
decision. In that motion, Disciplinary Counsel asked the
court to clarify the amount of money that the defendant
currently was supposed to be holding in escrow and to
reconsider its findings regarding the mitigating circum-
stances identified by the court. She also argued that a
reprimand was an inadequate sanction under the facts
of this case. The court granted the motion only to the
extent that Disciplinary Counsel sought clarification of
its decision, and articulated as follows: that on the basis
of the parties’ agreement reported at the July 15, 2011
hearing; see footnote 1 of this opinion; there was
$71,703.22 remaining of the disputed funds, and this
was the amount it ordered to remain in escrow; that
instead of stating that the defendant had held the dis-
puted funds in escrow for nine years, it instead should
have referred to a ‘‘nearly nine year time frame’’; and
that it ‘‘clearly made factual findings with respect to
the dates involved, the fact that the [certificate of
deposit] was not renewed and the funds were trans-
ferred into [the defendant’s] personal account, and the
fact that the funds had been restored to escrow.’’
   The court also clarified with respect to the July 15,
2011 hearing, that it ‘‘declined to consider the events
of [July 15, 2011] as an aggravating factor. At the [July
15, 2011] hearing, Disciplinary Counsel indicated that
when she filed the complaint in the 2011 action, there
were no funds remaining in the escrow account. Disci-
plinary Counsel further indicated that on the morning
of the [July 15, 2011] hearing, defense counsel provided
her with a computer printout, not on bank letterhead,
showing a balance of $71,703.22. No representation was
made by the defendant or by defense counsel that the
funds had continuously remained in escrow.’’ This
appeal followed.
   On December 31, 2013, Disciplinary Counsel filed a
motion for articulation asking the trial court to state
the factual and legal basis for its findings (1) that the
defendant should be required to escrow only $71,703.22,
rather than $363,960.87, which Disciplinary Counsel
contended was the total amount of the funds misappro-
priated by the defendant; and (2) that the defendant
did not act wilfully, with a lack of integrity, or with any
intent to deceive Yuille. The court granted the motion
and issued the following articulation: ‘‘As to [Disciplin-
ary Counsel’s] first request, the court, pursuant to Prac-
tice Book § 2-47 (a) and in response to [Disciplinary
Counsel’s] request, ordered the defendant to escrow
funds. The order that the defendant be required to
escrow the sum of $71,703.22, as opposed to some other
amount, was based on the fact that both [Disciplinary
Counsel] and the defendant had previously indicated
to the court that that was the amount that should be
escrowed. The court therefore determined that that
amount would be a reasonable amount to escrow. As
stated in its memorandum of decision, the court con-
cluded that it was not up to it to determine the amounts
to be disbursed, as the parties remain in litigation, but
rather, it was only to address whether there was miscon-
duct and if so, the appropriate discipline. With respect
to [Disciplinary Counsel’s] second request for articula-
tion, the court set forth in detail, in its memorandum
of decision, the protracted, lengthy, very confusing, and
tortured history of the fee dispute, and, as stated in its
decision, found that the defendant acted unreasonably
but not dishonestly, and without an intent to deceive.
The court based these findings, and its conclusion that
the acts did not reflect any lack of integrity on the part
of the defendant, on the detailed facts set forth in its
decision.’’ Disciplinary Counsel did not seek review
from this court of the trial court’s responses to her
motion for articulation; see Practice Book § 66-7;3 nor
did she request further articulation from the trial court
in accordance with Practice Book § 66-5.4
                             I
   Disciplinary Counsel first claims that the court
applied an improper standard in determining whether
the defendant knowingly misappropriated funds and,
thus, was subject to mandatory disbarment under Prac-
tice Book § 2-47A. Disciplinary Counsel argues that the
court improperly considered whether the defendant had
acted intentionally or negligently rather than focusing
on whether he had actual knowledge of the facts in
question and that, in so doing, the court failed to apply
the recognized standard for determining if an attorney
has knowingly misappropriated funds. We are not per-
suaded for the following reasons.
   First, the language used by the court in its memoran-
dum of decision indicates that the court was aware of
and correctly applied the standard contained in Practice
Book § 2-47A. Second, although we agree with Disci-
plinary Counsel’s assertion that because Practice Book
§ 2-47A codifies a rule enunciated by the New Jersey
Supreme Court in In re Wilson, 81 N.J. 451, 409 A.2d
1153 (1979), New Jersey law is instructive with regard
to her claim, our review of the court’s decision in the
present case reveals nothing that is at odds with either
In re Wilson or other New Jersey decisions applying
the In re Wilson rule. Whether the trial court utilized
an incorrect legal standard in its application of Practice
Book § 2-47A presents a question of law over which we
exercise plenary review. See Hartford Courant Co. v.
Freedom of Information Commission, 261 Conn. 86,
96–97, 801 A.2d 759 (2002).
   We begin our discussion of Disciplinary Counsel’s
claim by acknowledging that no appellate court in this
state has had the opportunity to discuss Practice Book
§ 2-47A or its application. As previously indicated, at
the time the court rendered its decision, Practice Book
(2013) § 2-47A provided: ‘‘In any disciplinary proceeding
where there has been a finding by a judge of the superior
court that a lawyer has knowingly misappropriated a
client’s funds or other property held in trust the disci-
pline for such conduct shall be disbarment.’’ (Emphasis
added.) Throughout this case, Disciplinary Counsel has
continually confounded the difference between a gen-
eral intent to engage in conduct and a specific intent
to cause a result or act with knowledge that such a
result will occur. Disciplinary Counsel appears to argue
that as long as an attorney intentionally engages in
conduct, such as spending settlement funds, he neces-
sarily has engaged in a knowing misappropriation, even
if he had a reasonable and good faith belief that he was
entitled to do so because the funds belonged to him.
Under Disciplinary Counsel’s contention, such a lawyer,
acting in good faith, is subject to mandatory disbarment
as long as he ‘‘knowingly’’ engaged in the conduct. Noth-
ing in Practice Book § 2-47A or In re Wilson and its
progeny suggests such a standard. Instead, we conclude
that the ‘‘knowing’’ requirement relates to whether the
attorney knows in fact that the property did not belong
to him when it was misappropriated.
   Neither party argues that the language of the rule is
ambiguous, nor do we perceive any ambiguity in the
text of the rule. By its plain language, Practice Book
§ 2-47A provides that disbarment is the only sanction
that a court may impose in any disciplinary proceeding
in which a judge has made a finding that the lawyer
knowingly misappropriated his or her client’s property.
The rule’s use of the past tense—‘‘where there has been
a finding’’—indicates that application of the rule
requires some prior determination of a knowing misap-
propriation. In many respects, the rule is analogous to
a mandatory minimum sentencing provision.
   In the present case, the disciplinary proceeding
before the court involved the defendant’s alleged viola-
tion of rule 1.15 (f) of our Rules of Professional Conduct.
The alleged violation was based on (1) the defendant’s
failure to continue to safeguard funds that were the
subject of the parties’ long-standing fee dispute in an
escrow account and (2) the commingling of those funds
with the defendant’s personal funds. The court found
by clear and convincing evidence that the defendant
had failed to keep the disputed fees in escrow and that
he impermissibly allowed those funds to be transferred
into his personal bank account. As Disciplinary Counsel
aptly notes in her brief, scienter is generally not required
to establish a violation of our rules of professional
responsibility; see Daniels v. Statewide Grievance
Committee, 72 Conn. App. 203, 211, 804 A.2d 1027
(2002); and the court did not require Disciplinary Coun-
sel to prove as much in concluding that the defendant
had violated rule 1.15 (f).
   In so ruling, however, the court, in essence, empha-
sized that the defendant lacked the knowledge that the
funds belonged to Yuille. The court explained that the
parties’ fee dispute had a tortuous and very confusing
procedural history, and that the defendant had acted
in this case on the basis of an unreasonable belief that
he no longer was required to maintain the disputed
funds in the escrow account. Put in other terms, the
court found that the defendant acted with carelessness
rather than with the awareness necessary to find that
the defendant violated Practice Book § 2-47A. Having
made these findings, the court expressly found that the
defendant’s conduct ‘‘[d]id not give rise to a knowing
misappropriation of funds pursuant to Practice Book
§ 2-47A.’’
   The court did not elaborate on what standard it used
in determining that the defendant’s misappropriation
of Yuille’s funds in the present case was not a ‘‘knowing’’
misappropriation. By using the ‘‘knowing misappropria-
tion’’ language and referencing Practice Book § 2-47A,
however, the trial court indicated that it understood
the proper legal standard that it was required to apply
in determining whether mandatory disbarment was an
appropriate sanction in the present case.5 It was on the
basis of its express finding that the defendant had not
knowingly misappropriated funds—a finding that was
consistent with its earlier determination that the defen-
dant had allowed the disputed fees to be commingled
with his personal funds on the basis of an unreasonable
belief that ownership of the funds was no longer in
dispute—that the court determined that it was not
bound to impose disbarment in accordance with Prac-
tice Book § 2-47A. In the absence of some clear indica-
tion to the contrary, we presume that the court applied
the correct legal standard in making that finding. See
State v. Baker, 50 Conn. App. 268, 275 n.5, 718 A.2d
450 (‘‘trial court’s ruling is entitled to the reasonable
presumption that it is correct unless the party challeng-
ing the ruling has satisfied its burden demonstrating
the contrary’’ [internal quotation marks omitted]), cert.
denied, 247 Conn. 937, 722 A.2d 1216 (1998); see also
DiBella v. Widlitz, 207 Conn. 194, 203–204, 541 A.2d 91
(1988) (‘‘[a]bsent a record that demonstrates that the
trial court’s reasoning was in error, we presume that
the trial court correctly analyzed the law and the facts
in rendering its judgment’’).
   Disciplinary Counsel nevertheless urges us to con-
sider New Jersey law in reviewing whether the court
applied the correct standard for a ‘‘knowing misappro-
priation.’’ The 2007 commentary to Practice Book § 2-
47A provides in relevant part: ‘‘The above rule is a
codification of the ‘Wilson’ rule. In In re Wilson, [supra,
81 N.J. 451], the New Jersey Supreme Court articulated
a rule that the universal response in cases of knowing
misappropriation of clients’ money should, without
exception, be disbarment.’’ Given this commentary, we
agree that it is appropriate to look to New Jersey case
law in considering whether the court applied a correct
standard for ‘‘knowing misappropriation’’ under Prac-
tice Book § 2-47A.
   In In re Wilson, the court was asked to determine
the proper discipline to impose on an attorney who had
‘‘knowingly used his clients’ money as if it were his
own.’’ (Emphasis added.) In re Wilson, supra, 81 N.J.
453. Thus, whether the attorney’s misappropriation was
knowing was undisputed and not an issue considered
by the court in In re Wilson. That court explained in
considerable detail that a misappropriation of client’s
funds by an attorney is a particularly egregious act
of professional misconduct because such an act risks
eroding the public’s confidence in the integrity and
trustworthiness of lawyers. Id., 455–56. The court also
discussed the fact that various mitigating factors that
courts often considered when crafting disciplinary
sanctions in cases of knowing misappropriation rarely,
if ever, should be permitted to override the need for
disbarment. Id., 457–60. Nevertheless, because in In re
Wilson it was undisputed that the attorney had acted
knowingly in misappropriating his client’s funds, the
In re Wilson decision contains no guidance about the
standard a court should utilize in determining whether
in any particular case an attorney’s misappropriation
was knowing. In later applying the In re Wilson rule,
however, the New Jersey Supreme Court stated that
‘‘knowing misappropriation under Wilson consists sim-
ply of a lawyer taking a client’s money entrusted to
him, knowing that it is the client’s money and knowing
that the client has not authorized the taking.’’ (Emphasis
added; internal quotation marks omitted.) In re Warhaf-
tig, 106 N.J. 529, 533, 524 A.2d 398 (1987).
   In In re Konopka, 126 N.J. 225, 596 A.2d 733 (1991),
the main issue before the New Jersey Supreme Court
was whether shortages identified during an audit of
trust fund accounts maintained by an attorney for his
clients were the result of a knowing misappropriation
of funds. Although the court held that the attorney had
violated rules of professional conduct governing the
safekeeping of client’s property and record keeping, it
concluded that his actions were the result of inadequate
and extremely careless record keeping—in other
words, negligence—which did not amount to a knowing
misappropriation of funds. In reaching its decision, the
court clarified that the In re Wilson rule was meant to
deter only knowing misappropriations. Id., 234; In re
Gallo, 117 N.J. 365, 373, 568 A.2d 522 (1989); see also
In re Barlow, 140 N.J. 191, 196, 657 A.2d 1197 (1995)
(‘‘Proof of misappropriation, by itself, is insufficient to
trigger the harsh penalty of disbarment. Rather, the
evidence must clearly and convincingly prove that
respondent misappropriated client funds knowingly.’’).
   Disciplinary Counsel nevertheless argues that the
court improperly focused its inquiry on whether the
defendant acted with knowledge that the funds
belonged to his client, or whether he was simply negli-
gent as to that fact. In so arguing, she relies on In re
Blumenstyk, 152 N.J. 158, 162, 704 A.2d 1 (1997), In re
Freimark, 152 N.J. 45, 55, 702 A.2d 1286 (1997), and In
re Noonan, 102 N.J. 157, 506 A.2d 722 (1986), for the
proposition that ‘‘[a] lawyer’s subjective intent, whether
it be to borrow or to steal, is irrelevant to the determina-
tion of the appropriate discipline in a misappropriation
case.’’ (Internal quotation marks omitted.) In those
cases, however, whether the attorney had taken the
funds with knowledge that the funds did not belong to
the attorney was not at issue. See, e.g., In re Blumens-
tyk, supra, 162 (After noting respondent’s reliance on
cases imposing more lenient discipline than disbar-
ment, court distinguished those cases, indicating that
they rested on determinations ‘‘that the misappropria-
tions were negligent, rather than knowing. Clearly, that
is not the case here, where respondent admitted that
he knowingly misappropriated his clients’ funds.’’).
   The cases relied on by Disciplinary Counsel do not
hold, as she seems to suggest, that any time a lawyer
takes disputed funds, the lawyer’s belief as to his rights
to those funds is irrelevant. Instead, the cases concern
a related but separate question of whether the lawyer
is somehow excused if his intent was only to ‘‘borrow’’
the money.
   In determining whether a misappropriation of funds
was done knowingly in the first instance, however, it
is entirely proper for the court to look to whether the
attorney’s actions were done with actual or constructive
knowledge of a lack of ownership or whether he or she
acted with some less culpable state of mind. An attorney
who takes a client’s fund on the basis of an unreason-
able belief that he is entitled to those funds certainly
may have negligently or recklessly misappropriated
those funds, and may be subject to disciplinary action,
but he or she has not necessarily done so ‘‘knowingly’’
so as to trigger the automatic disbarment sanction of
Practice Book § 2-47A.
  In short, Disciplinary Counsel has failed to convince
us that the court applied an incorrect legal standard in
determining that the defendant’s actions in the present
case did not amount to a knowing misappropriation.
Accordingly, her claim fails.
                            II
   Disciplinary Counsel next claims that the court made
a number of clearly erroneous factual findings. In partic-
ular, she claims that the court’s finding that the defen-
dant acted negligently was clearly erroneous given that
he was fully aware of his ethical obligation regarding
the disputed funds and used those funds for his personal
benefit. She also claims that, in adjudicating the griev-
ance complaint, the court improperly relied upon the
parties’ agreement at a July 15, 2011 hearing on the
application for interim suspension that $71,302.22 was
the amount of the remaining disputed fees, which the
court had ordered the defendant to hold in escrow
until further ordered. Finally, she claims that the court
improperly found as a mitigating factor that the defen-
dant had cooperated with the disciplinary proceedings.
We conclude that Disciplinary Counsel misperceives
the true nature of the court’s decision and that the
factual findings challenged by Disciplinary Counsel are
supported by evidence in the record as a whole. Accord-
ingly, we reject her claims that the findings are
clearly erroneous.
   Before addressing each of Disciplinary Counsel’s
claims in turn, we first reiterate our well settled and
highly deferential standard of review. It is axiomatic
that ‘‘factual findings . . . are subject only to a limited
scope of review on appeal.’’ Hartford Whalers Hockey
Club v. Uniroyal Goodrich Tire Co., 231 Conn. 276,
283, 649 A.2d 518 (1994). ‘‘A factual finding may not be
rejected on appeal merely because the reviewing judges
personally disagree with the conclusion or would have
found differently had they been sitting as the fact-
finder.’’ Kaplan v. Kaplan, 186 Conn. 387, 391, 441 A.2d
629 (1982). ‘‘The trial court’s findings are binding upon
this court unless they are clearly erroneous in light of
the evidence and the pleadings in the record as a whole.
. . . We cannot retry the facts or pass on the credibility
of the witnesses. A finding of fact is clearly erroneous
when there is no evidence in the record to support it
. . . or when although there is evidence to support it,
the reviewing court on the entire evidence is left with
the definite and firm conviction that a mistake has been
committed.’’ (Internal quotation marks omitted.) U.S.
Bank National Assn. v. Palmer, 88 Conn. App. 330, 336,
869 A.2d 666 (2005).
                             A
   Disciplinary Counsel first challenges the trial court’s
finding that, in failing to keep the disputed funds in
escrow, the defendant acted negligently, not wilfully or
with any intent to deceive. According to Disciplinary
Counsel, the court’s finding was clearly erroneous given
the defendant’s testimony that he understood his ethical
obligations regarding disputed funds generally, but nev-
ertheless failed to keep the funds at issue safe, using
them for his personal gain. On the basis of our review
of the record, we are convinced that there was sufficient
evidence before the court to support its conclusion that
the defendant acted negligently, or, as the court clarified
in its January 22, 2014 articulation, ‘‘acted unreasonably
but not dishonestly, and without an intent to deceive.’’
    As noted by the court in its memorandum of decision,
‘‘[the defendant] testified repeatedly that he believed
that [Yuille’s] special defenses did not raise a dispute
with respect to the fee, and that he was justified in
terminating the escrow based on the portion of Yuille’s
testimony [on May 14, 2010] that she would be satisfied
if he resolved his fee dispute with Mooney.’’ The defen-
dant testified a number of times during the trial that
he believed that Yuille had waived any challenge she
may have had regarding her fee agreement with him
and that she sought only to ensure that Mooney received
a share of the disputed funds. He also stated that he
had held the disputed funds in escrow voluntarily, and
that he believed that the money in the escrow account
belonged to him.
   ‘‘[W]e must defer to the [trier of fact’s] assessment
of the credibility of the witnesses based on its firsthand
observation of their conduct, demeanor and attitude.
. . . In a case that is tried to the court . . . the judge
is the sole arbiter of the credibility of witnesses, and the
weight to be given to their specific testimony.’’ (Internal
quotation marks omitted) In re Felicia B., 56 Conn.
App. 525, 526, 743 A.2d 1160, cert. denied, 252 Conn.
951, 748 A.2d 298 (2000).
   The defendant’s testimony at trial is consistent with
and supports the court’s statement in its decision that
the defendant’s failure to keep the disputed funds in
escrow was the result of his belief that he was no longer
required to do so, a belief that the court also determined
was ‘‘unreasonable in light of all the facts.’’ It was solely
within the discretion of the court to evaluate firsthand
the conduct, demeanor, and attitude of the defendant.
Having done so, the court was apparently convinced
that the defendant believed that his actions were justi-
fied, and that, although this belief was completely
unreasonable, it was not wholly fabricated or pre-
textual, and, thus, the defendant negligently took the
funds without actual knowledge that those funds did
not belong to him. Because there is some evidence in
the record that supports the court’s factual finding that
the defendant acted negligently, and it is not within the
scope of our review to review the credibility of the
defendant as a witness or to reweigh the evidence,
we reject Disciplinary Counsel’s claim that the court’s
finding was clearly erroneous.6
                            B
  Disciplinary Counsel next challenges the court’s find-
ing, made in response to Disciplinary Counsel’s motion
for reargument, reconsideration and clarification, that
$71,703.22 was the amount to be held in escrow by the
defendant going forward based on counsel’s July 15,
2011 agreement.7 Disciplinary Counsel argues that the
court’s finding ‘‘demonstrates its misunderstanding as
to several material facts in this case.’’ We are not per-
suaded.
   The court stated in both its memorandum of decision
and in its response to the motion for articulation that
the only issues that were before the court in this pre-
sentment action were whether the defendant had vio-
lated the Rules of Professional Conduct and, if so, what
sanction it should impose. The court recognized that the
parties remained in litigation regarding what amounts
each party to the litigation was entitled to, and the court
made no attempt to address that. In resolving the issues
before it, however, the court also ordered that any
remaining disputed funds must be escrowed going for-
ward pending further orders from the court. The court
did not initially quantify the amount that the defendant
was to maintain in escrow. We construe the court’s
order as a valid attempt to preserve for future distribu-
tion any of the disputed funds remaining.
   In response to Disciplinary Counsel’s request for clar-
ification as to the amount to be held in escrow, the
court chose $71,703.22, which was an amount that the
parties had agreed at the July 15, 2011 hearing repre-
sented what remained of the disputed funds following
the defendant’s actions. Whether those funds were held
in an escrow account on July 15, 2011, or whether that
number represented an amount that was commingled
within the defendant’s personal account is immaterial
to whether the court abused its discretion by choosing
that amount to be held in escrow going forward. Ulti-
mately, the amount held in escrow has no bearing on
what the parties eventually will be entitled to receive
following a final resolution of the fee dispute. Because
there is evidence in the record that $71,703.22 repre-
sented the actual amount of disputed funds remaining
in the defendant’s possession after the disputed fees
were transferred to the defendant’s personal account,
the court’s use of that figure in setting the amount the
defendant was required to maintain in escrow was not
clearly erroneous but a reasonable exercise of discre-
tion, and we reject all of Disciplinary Counsel’s argu-
ments to the contrary.
                            C
   Disciplinary Counsel also claims that the court’s find-
ing that the defendant cooperated throughout the disci-
plinary proceedings is clearly erroneous. We are
unconvinced that the one instance of uncooperative
behavior relied on by Disciplinary Counsel in support
of her claim, even if true, renders the court’s more
generalized and broader finding of cooperative behavior
clearly erroneous.
   Although the American Bar Association’s Standards
for Imposing Lawyer Sanctions have not been officially
adopted in Connecticut, Connecticut courts have
looked to them for guidance in evaluating attorney mis-
conduct and in determining appropriate discipline. See
Burton v. Mottolese, 267 Conn. 1, 55, 835 A.2d 998 (2003),
cert. denied, 541 U.S. 1073, 124 S. Ct. 2422, 158 L. Ed.
2d 983 (2004). The court cited those standards in the
present case. Section 9.32 sets forth a number of mitigat-
ing factors that may be considered in imposing a sanc-
tion, including ‘‘full and free disclosure to disciplinary
board or cooperative attitude toward proceedings.’’ In
setting forth the relevant mitigating factors in the pre-
sent case, the court stated that the defendant ‘‘was
cooperative throughout the disciplinary proceedings,’’
clearly focusing on the second half of the aforemen-
tioned factor. The court did not elaborate as to the
subordinate facts underlying its finding and, although
it was asked to reconsider whether the defendant truly
had been cooperative in light of alleged misrepresenta-
tions made by the defendant at the July 15, 2011 hearing,
the court was never asked to articulate the basis for
its finding of cooperation.
  Disciplinary Counsel’s entire argument in support of
her claim that the court’s finding was clearly erroneous
rests on her argument that the defendant misrepre-
sented to her at the July 15, 2011 hearing that $71,703.22
was being held in escrow despite the fact that,
according to the accounting he later provided to her,
there was a zero balance in his client escrow account
on July 15, 2011. It was not until after the July 15, 2011
hearing that the defendant allegedly deposited funds
into his escrow account, which, according to Disciplin-
ary Counsel, only was done ‘‘to save himself from the
application for interim suspension.’’ In its November
12, 2013 clarification, the court seems to have rejected
Disciplinary Counsel’s argument that the defendant
made a misrepresentation regarding the escrow
account on July 15, 2011, stating that it had carefully
reviewed the transcript from that date and that ‘‘[n]o
representation was made by the defendant or by
defense counsel that the funds had continuously
remained in escrow.’’ Disciplinary Counsel has not
directly challenged that finding on appeal.
   Even if we were to accept Disciplinary Counsel’s
argument as true, this would not necessarily render
the court’s finding that the defendant was cooperative
‘‘throughout the disciplinary proceedings’’ clearly erro-
neous. It is possible that a party’s behavior aptly could
be classified as cooperative despite a single instance
of uncooperative behavior. Here, Disciplinary Counsel
has not provided evidence of a pattern of uncooperative
behavior, let alone a single other instance. Given the
court’s general finding of cooperativeness and the lack
of a record regarding the basis for that finding, we
cannot conclude that it is clearly erroneous solely on
the basis of the single contrary example provided by
Disciplinary Counsel.
                            III
  Finally, Disciplinary Counsel claims that a reprimand
was an insufficient sanction given that the defendant
unilaterally and unreasonably determined that the fee
dispute had been resolved and allegedly misappropri-
ated $363,760.86 of his client’s funds. Accepting, as we
must, the facts found by the court, we are not convinced
that the court abused its discretion by only reprimand-
ing the defendant.
   ‘‘In attorney grievance cases, in the absence of man-
datory statutory sanctions, a reviewing court must defer
to the discretion of the fact finder, whether it be the
trial court or the committee, because the fact finder is
in the best position to evaluate the evidence and the
demeanor of the parties.’’ Statewide Grievance Com-
mittee v. Glass, 46 Conn. App. 472, 479, 699 A.2d 1058
(1997). Accordingly, once a trial court has found by
clear and convincing evidence that an attorney has
engaged in professional misconduct, the court has ‘‘the
inherent judicial power, derived from judicial responsi-
bility for the administration of justice, to exercise sound
discretion to determine what sanction to impose in light
of the entire record before it.’’ (Internal quotation marks
omitted.) Statewide Grievance Committee v. Spirer,
247 Conn. 762, 781, 725 A.2d 948 (1999). It is not for
an appellate court to decide whether, under the circum-
stances of a particular case, it would have imposed
a harsher sanction on the defendant. Id. ‘‘Rather, our
inquiry is limited to whether the trial court abused its
discretion in imposing [the sanction that it did]. The
scope of review by this court on a claim that the trial
court abused its discretion is well settled. [E]very rea-
sonable presumption should be given in favor of the
correctness of the court’s ruling. . . . Reversal is
required only where an abuse of discretion is manifest
or where injustice appears to have been done.’’ (Internal
quotation marks omitted.) Id.; see also Statewide Griev-
ance Committee v. Glass, supra, 479 (‘‘[t]he abuse of
discretion standard is such that it usually precludes the
overturning of a trial court’s judgment in such cases’’).
   In the present case, the court heard three days of
testimony and arguments regarding the defendant’s
actions as they pertained to his safeguarding of the
funds in dispute. This included testimony from the
defendant. The court found that although the defendant
failed to exercise properly his fiduciary and profes-
sional responsibilities to keep the disputed funds safe
and separate from his personal account, he did not
engage in a knowing misappropriation of the funds;
rather, his conduct was negligent, based on a unreason-
able belief that he no longer was required to keep the
disputed funds in escrow. As we have already indicated
in part II A of this opinion, the court’s finding that the
defendant’s actions were negligent is supported by the
record as a whole and, when viewed with the requisite
presumption of correctness, rationally supports the
court’s exercise of its discretion to impose a more
lenient sanction. Accordingly, we cannot conclude that
the court’s imposition of reprimand rather than the
suspension or disbarment sought by Disciplinary Coun-
sel was a clear abuse of discretion.
   Our review of the record leaves us with no doubt
that the actions of the defendant were, at best, unrea-
sonable. We also fully agree with the statements of the
court in In re Wilson that misappropriation of a client’s
funds cuts to the very heart of the trust that the public
places in attorneys every day and in our legal system
generally.8 It is a fundamental duty of attorneys to safe-
guard and protect with the utmost diligence any prop-
erty held by the attorney on behalf of his or her clients.
‘‘[T]he fiduciary relationship between an attorney and
a client requires absolute perfect candor, openness and
honesty, and the absence of any concealment or decep-
tion.’’ (Internal quotation marks omitted.) Disciplinary
Counsel v. Smigelski, 124 Conn. App. 81, 89–90, 4 A.3d
336 (2010), cert. denied, 300 Conn. 906, 12 A.3d 1004,
cert. denied,       U.S.   , 132 S. Ct. 101, 181 L. Ed. 2d 28
(2011). Nevertheless, the mere fact that a more severe
sanction might have been justified given the nature of
the violation does not mean that the court here mani-
festly abused its discretion in imposing a lesser sanction
or that the discipline imposed amounted to an injustice
that must be remedied by a reversal.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
    On the basis of the allegations in Yuille’s grievance complaint, Disciplin-
ary Counsel also filed an application for an interim suspension of the defen-
dant’s license to practice law. See Office of Chief Disciplinary Counsel v.
Parnoff, Superior Court, judicial district of Fairfield, Docket No. CV-11-
6019275. At the July 15, 2011 hearing on that request, the defendant produced
a document indicating that $71,703.22 remained of the escrowed funds.
Disciplinary Counsel reached a settlement with the defendant in which she
agreed to withdraw the interim suspension application if the defendant
provided her with a complete accounting of the escrow account from the
time that it was established to the present by August 5, 2011. Disciplinary
Counsel later withdrew the application for interim suspension.
  2
    Practice Book § 2-47A was amended on June 13, 2014, to take effect on
January 1, 2015, adding the words ‘‘for a minimum of twelve years’’ after
the word ‘‘disbarment.’’ According to the commentary to the current revision
of Practice Book § 2-47A, the amendment was intended to harmonize the
language in Practice Book § 2-47A with Practice Book § 2-53 (c), which
provides in relevant part that ‘‘[i]n no event shall an application for reinstate-
ment by an attorney disbarred pursuant to the provisions of Section 2-
47A be considered until after twelve years from the effective date of the
disbarment. . . .’’ Thus, the amendment was intended to clarify that ‘‘a
disbarment under Section 2-47A has to be for a minimum of twelve years.’’
Practice Book § 2-47A, commentary. This amendment has no effect on our
analysis of Practice Book § 2-47A in the present case.
   3
     Practice Book § 66-7 provides in relevant part: ‘‘Any party aggrieved by
the action of the trial judge as regards . . . articulation under [Practice
Book §] 66-5 may, within ten days of the issuance of notice of the order
sought to be reviewed, make a written motion for review to the court, to
be filed with the appellate clerk, and the court may, upon such a motion,
direct any action it deems proper. . . .’’
   4
     Practice Book § 66-5 provides in relevant part: ‘‘A motion for further
articulation may be filed by any party within twenty days after issuance of
notice of the filing of an articulation by the trial judge. . . .’’
   5
     ‘‘Our Supreme Court has directed that [if] the factual or legal basis of
a trial court’s decision is unclear, the appellant should file a motion for
articulation.’’ State v. Mathis, 59 Conn. App. 416, 422 n.3, 757 A.2d 55, cert.
denied, 254 Conn. 941, 761 A.2d 764 (2000). To the extent that Disciplinary
Counsel believed that the court was not clear about the standard it employed,
she had the duty to secure an articulation in order to provide an adequate
record for review. See Practice Book § 61-10. Here, although she filed a
motion for articulation, she never asked the court to state the legal standard
it used in deciding whether the defendant’s actions were taken with knowl-
edge that ownership of the funds was still in dispute. Accordingly, we review
the claim on the basis of the record presented.
   6
     It is for essentially the same reasons that we also reject Disciplinary
Counsel’s claim that the court improperly found that the defendant acted
with honesty and integrity. The basis for that claim is the court’s statement
that it firmly believed that the defendant’s failure to escrow the funds ‘‘was
not a reflection of any lack of integrity on his part and that he did not act
wilfully or with intent to deceive Yuille.’’ Disciplinary Counsel does not
argue that the record is devoid of evidence to support the court’s finding,
but instead argues that there is evidence that is inconsistent with the court’s
finding. As we have already stated, the court’s findings regarding the state
of mind of the defendant and his motivations are amply supported by the
defendant’s own testimony at trial, and we will not engage in a reevaluation
of the credibility of witnesses or reweigh the evidence on appeal to determine
if a contrary finding might also be supported by the record. We also empha-
size that the trial court did not find, as Disciplinary Counsel suggests, that
the defendant acted honestly and with integrity, but instead found that his
actions did not display a lack of integrity. The absence of one thing does
not necessarily establish the presence of another.
   7
     In setting forth this claim, Disciplinary Counsel notes that although the
court credited the defendant with holding the disputed funds in escrow for
nearly nine years, ‘‘[i]n fact the defendant escrowed the funds for nearly
six years before breaching his fiduciary duty by improperly taking them for
himself.’’ (Emphasis in original.) Because she has failed to raise this alleged
error as an independent claim on appeal, we do not address it.
   8
     As previously stated, the amount of the fees to which the defendant is
entitled will be decided in another pending case.